Title: To James Madison from James McClurg, 5 September 1787
From: McClurg, James
To: Madison, James


Dear Sir,
Richmond Septr. 5. 87.
I am not surprized to hear that you have been indisposed, at this season, with such a weight of business upon you. I am more surprized that you have been able to persevere in the application, which that business required. I hope you will never take a moment either from that, or from the relaxation which it renders necessary, on account of such a correspondent as myself; who would readily give up the satisfaction he takes in your letters, for the pleasure of hearing that you are in health.
We have just reciev’d here a hand-bill from Norfolk, containing Intelligence from the British resident at Brussells, that a considerable body of french had march’d, from their Flanders frontier, into the United provinces—2 Letters from England accompanying it say, that freights of American bottoms had risen there considerably upon this news. A general European War is expected, by which it is supposed, if we can keep clear of it, we shall be very much benefited. But I imagine that before this reaches you you will have more certain & accurate Accts. of this matter. I regret exceedingly that we have not such a government establish’d, as might inspire the Dutch-merchants with a well founded confidence, & induce them to seek here a retreat from the threaten’d storm.
Adonijah Matthews, of whose turbulent attempts I inform’d you, is said to be peaceably lodg’d in the Jail of Green-bryar. This neighbourhood, as well as that of Petersburg, is uncommonly healthy—& there is no account of the usual baneful effects of this season anywhere but at Norfolk. I am, with sincere regard, Dear Sir, Your most obedt. friend & Servt.
Jas. McClurg
